Citation Nr: 1442558	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for neuropathy of the left leg and foot to include as secondary to service-connected degenerative joint disease and degenerative disc disease of the thoracic spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to August 1976, from May 1980 to October 1985, and from December 1985 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2012, the Board remanded the case for further development.


FINDING OF FACT

While on appeal in a rating decision in September 2013, the RO granted service connection for radiculopathy of the left lower extremity.


CONCLUSION OF LAW

There being no justiciable case or controversy, the claim of service connection for neuropathy of the left leg and foot to include as secondary to service-connected degenerative joint disease and degenerative disc disease of the thoracic spine is dismissed.  38 U.S.C.A. § 7105 (West 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in September 2013, the RO granted service connection for radiculopathy of the left lower extremity.  



The disability was granted as radiculopathy (sciatic nerve) of the left lower extremity associated with degenerative joint disease and degenerative disc disease, T11-T12. 

The Veteran's claim for service connection for neuropathy of the left leg and foot to include as secondary to service-connected degenerative joint disease and degenerative disc disease of the thoracic spine is moot as the benefit sought on appeal has been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 


ORDER

The claim of service connection for neuropathy of the left leg and foot to include as secondary to service-connected degenerative joint disease and degenerative disc disease of the thoracic spine is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


